Title: To Thomas Jefferson from John Poumairatt, 24 November 1806
From: Poumairatt, John
To: Jefferson, Thomas


                        
                            Sir
                     
                            Philadelphia Nov. 24th. 1806—
                        
                        I do myself the honor to inclose to you a copy of proposals for publishing a Map of the Territory of Orleans
                            drawn by Mr. Barthelemew Lafon surveyer in the City of New Orleans, and most respectfully solicit the honor of your
                            patronage to so useful and valuable a publication.
                   Pardon me, Sir, the liberty I have taken and believe me to be with the
                            most profound respect 
                  your most obt. Servant
                        
                            Poumairatt
                     
                     No 94 north Second Street
                     Philadelphia
                        
                        
                    